DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the upper surface of the fixing part 110 being flush with the upper surface of the protruding pin 122 as recited in claims 5 and 11-12 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 5, 8-12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 5 recites “wherein an upper surface of the fixing part and an upper surface of the protruding pin are flush with each other” in lines 2-3. It is unclear how the upper parts of respective elements are flush with each other, as the vibration transmission part, which includes the at least one protruding pin, is recited in parent claim 1 as being disposed in an inner empty space of the fixing part. The structural relationship between the fixing part and the protruding pin of the vibration transmission part is not clear; the claim is therefore considered indefinite as it appears to be incomplete and/or does not appear to include all the features of the parent claim. A prior art rejection for claim 5 is not considered proper at this time, as there is considerable uncertainty regarding the limitations of the claim, and such a rejection would have to be based on mere assumptions and considerable speculation about the scope of the claim. See MPEP 2173.06. Appropriate correction or clarification is required. 

6.	Claim 8 recites “a cushion” and “the at least one vibration module being mounted on the cushion” in lines 2-4. It is unclear if this limitation is referring to the cushion recited in line 1 of parent claim 1, or if it’s referring to an additional cushion. For the purposes of examination, the limitation has been interpreted as referring to the same cushion. Appropriate correction or clarification is required.
7.	Claims 9-10 are dependent on claim 8 and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as recited above.

8.	Claim 11 recites “wherein an upper surface of the fixing part and an upper surface of the protruding pin are flush with each other” in lines 2-3. It is unclear how the upper parts of respective elements are flush with each other, as the vibration transmission part, which includes the at least one protruding pin, is recited in parent claim 1 as being disposed in an inner empty space of the fixing part. The structural relationship between the fixing part and the protruding pin of the vibration transmission part is not clear; the claim is therefore considered indefinite as it appears to be incomplete and/or does not appear to include all the features of the parent claim. A prior art rejection for claim 11 is not considered proper at this time, as there is considerable uncertainty regarding the limitations of the claim, and such a rejection would have to be based on mere assumptions and considerable speculation about the scope of the claim. See MPEP 2173.06. Appropriate correction or clarification is required. 

9.	Claim 12 recites “wherein an upper surface of the fixing part and an upper surface of the protruding pin are flush with each other” in lines 2-3. It is unclear how the upper parts of respective elements are flush with each other, as the vibration transmission part, which includes the at least one protruding pin, is recited in parent claim 1 as being disposed in an inner empty space of the fixing part. The structural relationship between the fixing part and the protruding pin of the vibration transmission part is not clear; the claim is therefore considered indefinite as it appears to be incomplete and/or does not appear to include all the features of the parent claim. A prior art rejection for claim 12 is not considered proper at this time, as there is considerable uncertainty regarding the limitations of the claim, and such a rejection would have to be based on mere assumptions and considerable speculation about the scope of the claim. See MPEP 2173.06. Appropriate correction or clarification is required. 

10.	Claim 18 recites “a cushion” and “the at least one vibration module being mounted on the cushion” in lines 2-4. It is unclear if this limitation is referring to the cushion recited in line 1 of parent claim 1, or if it’s referring to an additional cushion. For the purposes of examination, the limitation has been interpreted as referring to the same cushion. Appropriate correction or clarification is required.

11.	Claim 19 recites “a cushion” and “the at least one vibration module being mounted on the cushion” in lines 2-4. It is unclear if this limitation is referring to the cushion recited in line 1 of parent claim 1, or if it’s referring to an additional cushion. For the purposes of examination, the limitation has been interpreted as referring to the same cushion. Appropriate correction or clarification is required.

12.	Claim 20 recites “a cushion” and “the at least one vibration module being mounted on the cushion” in lines 2-4. It is unclear if this limitation is referring to the cushion recited in line 1 of parent claim 1, or if it’s referring to an additional cushion. For the purposes of examination, the limitation has been interpreted as referring to the same cushion. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

14.	Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No 9474683 B1 to Mortimer et al. (“Mortimer”).
As to claim 1, Mortimer discloses a vibration module for a vibration device with a cushion (see col. 5, lines 5-30), the vibration module comprising: a fixing part mounted and fixed on the cushion (housing 21 with surface 100, see figures 12A-12B; col. 13, lines 19-32); a vibration transmission part connected to the fixing part to be in contact with the user's body so as to transmit vibration to a user (contactor 22, see figures 3 and 9-12B; col. 9, lines 7-13); and a vibration part configured to generate vibration and apply the generated vibration to the vibration transmission part, wherein the vibration transmission part is disposed in an inner empty space of the fixing part, and the fixing part and the vibration transmission part are connected to each other via at least one elastic member (motor 10 and springs 23/61, see figures 3 and 9-12B; col. 8, lines 57-67).  
As to claim 7, Mortimer further discloses wherein the vibration part comprises: a motor including a main body and a rotating rod; an eccentric weight connected to the rotating rod; and a coupling member for fixing the main body onto the vibration transmitting part (see figures 1, 3 and 14A-15D; col. 7, lines 50-65; col. 8, lines 57-62).  
As to claim 8, Mortimer further discloses a vibration device comprising: a cushion; at least one vibration module of claim 1 (see claim 1 rejection), the at least one vibration module being mounted on the cushion (see figures 12A-12B; col. 13, lines 19-32); a controller configured to transmit a driving signal to the at least one vibration module; and a power supply configured to supply power to the at least one vibration module and the controller (see figures 3, 9 and 13; col. 7, lines 50-65; col. 12, lines 20-42).  

Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claims 2-4, 6, 9-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mortimer in view of US Patent Pub No 2013/0107216 A1 to Haight et al. (“Haight”).
As to claim 2, Mortimer discloses the vibration module of claim 1.
Mortimer further discloses wherein the vibration transmission part comprises: at least one protruding pin (protruding contactor 22/551, see figures 3 and 9-15A), but does not expressly disclose a vibration plate to which the vibration part is connected, the protruding pin being on an upper surface of the vibration plate. However it does disclose the protruding pin or contactor being coupled to the motor, and the inner components being suspended within the housing via springs, e.g. coil springs (see figures 3 and 9-12B). The use of a plate coupled to a vibrating actuator for attachment to a housing portion via springs is known in the art, as taught by Haight, which discloses a similar system for generating vibrations and transmitting motion to a user (see figure 5; pg. 7, ¶ 0060), and further discloses the actuator assembly comprising a plate 74/92 for coupling to the actuator 72 and further coupling to a support via coil springs 80, the plate 74/92 further being configured to vibrate with the actuator (see figures 6-8; pg. 7, ¶ 0061 - ¶ 0065). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to provide the motor/actuator within the housing in a suspended configuration that allows for free movement, and further to provide a surface for mounting the coil springs to the motor/actuator (Haight figures 6-8; pg. 7, ¶ 0061 - ¶ 0065). 
As to claim 3, Mortimer in view of Haight further discloses wherein the fixing part has a circular ring shape, the vibrating plate has a circular shape corresponding to a shape of the inner empty space of the fixing part (Mortimer figures 3-4 and 15A-17B; Haight figures 5-8), and further discloses the inner components being disposed at a distance from an inner wall of the housing (Mortimer figures 3 and 11-17B; Haight figures 7-8) but does not expressly disclose the distance between an inner wall of the fixing part and the vibration plate is 1 to 100 mm. However a distance between the components being 1 to 100 mm is considered an obvious choice a skilled person would select before the effective filing date of the claimed invention, as the specific distance between the housing and inner contactor/motor portion is dependent on the size and/or shape of the transducer housing and the inner components, and the specific size and shape of the elements is not limited in the device as taught by Mortimer in view of Haight (Mortimer col. 20, lines 4-10), and further as it has been held that changes in shape and size are not sufficient to patentably distinguish over the prior art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
As to claim 4, Mortimer in view of Haight further discloses wherein a plurality of elastic members are provided, wherein the plurality of elastic members are arranged at regular intervals in a space between the fixing part and the vibration plate (Mortimer figures 3, 7, 9 and 12-17B; col. 15, lines 46-51; Haight figures 5-8). 
As to claims 6 and 13-14, Mortimer in view of Haight does not expressly disclose wherein a cross-sectional area of the protruding pin is 15 to 40% of an area of the upper surface of the vibration plate. However it does disclose the protruding pin or contactor can have different sizes relative to the motor portion (Mortimer figures 15A-17B) and the vibrating plate area being larger than the motor/actuator (Haight figures 5-8). Selecting a cross-sectional area of the protruding pin to be 15 to 40% of the vibration plate is therefore considered an obvious choice a skilled person would select before the effective filing date of the claimed invention, as Mortimer in view of Haight already teaches different sizes and shapes for each element relative to other elements, so long as the vibrator plate is large enough to facilitate mounting and the protruding pin is sized to efficiently transmit vibrations (Mortimer col. 9, lines 44-47; Haight figures 5-8), and further as it has been held that changes in shape and size are not sufficient to patentably distinguish over the prior art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
As to claim 9, Mortimer in view of Haight further discloses a vibration system using sound (Mortimer col. 3, lines 16-19; Haight pg. 1, ¶ 0008 - ¶ 0010), comprising: an application for a portable terminal, the application being installed in a portable terminal (Haight pg. 4, ¶ 0043); and the vibration device of claim 8 (see claim 8 rejection), the vibration device being configured to generate and transmit vibration according to a vibration control signal from the application for the portable terminal (Haight pg. 4, ¶ 0043), wherein the application for the portable terminal generates the vibration control signal by processing a digital sound signal obtained by converting an analog sound signal received via a microphone of the portable terminal, a digital sound signal streamed over the Internet, or a digital sound signal from a sound source file stored in an internal storage of the portable terminal (Haight pgs. 2-3, ¶ 0027 - ¶ 0029; pg. 4, ¶ 0043; pg. 8, ¶ 0070 - ¶ 0071), and the vibration device receives the vibration control signal through the controller and transmits a driving signal for driving the at least one vibration module to the at least one vibration module according to the vibration control signal (Mortimer col. 7, lines 50-65; col. 12, lines 20-42; Haight pg. 4, ¶ 0037, ¶ 0043).  
As to claim 10, Mortimer in view of Haight further discloses wherein the application for the portable terminal generates the vibration control signal by performing fast Fourier transform on the digital sound signal (Haight pg. 2, ¶ 0025; pg. 5, ¶ 0045 - ¶ 0047).  
As to claims 15-17, Mortimer in view of Haight further discloses wherein the vibration part comprises: a motor including a main body and a rotating rod; an eccentric weight connected to the rotating rod; and a coupling member for fixing the main body onto the vibration transmitting part (Mortimer figures 1, 3 and 14A-15D; col. 7, lines 50-65; col. 8, lines 57-62).  
As to claims 18-20, Mortimer in view of Haight further discloses a vibration device comprising: a cushion; at least one vibration module of respective claims 2-4 (see claim 2-4 rejections), the at least one vibration module being mounted on the cushion (Mortimer figures 12A-12B; col. 13, lines 19-32); a controller configured to transmit a driving signal to the at least one vibration module; and a power supply configured to supply power to the at least one vibration module and the controller (Mortimer figures 3, 9 and 13; col. 7, lines 50-65; col. 12, lines 20-42).  
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652  


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652